The opinion of the Court was drawn up by
CoodeNOW, J.
— This was an action of assumpsit, and submitted to the Court, by agreement, Dec. term, 1854, under the provision of the statute of 1852, c. 246, § 12. The Justice presiding ordered judgment for the plaintiff, for the sum of thirty dollars damages, and interest from the date of the writ.
The defendant claimed the money collected by him in set-off to charges on his books, and offered his books, together with his suppletory oath, showing the charges against R. M. Baker, the assignor of the demand to the plaintiff, to more than the amount of the money collected by him ; being objected to, the Judge excluded said books.
*368To which rulings, decision and rejection of testimony the defendant excepted, and his exceptions were duly allowed.
Where a case has been submitted, as this was, to the Justice presiding, to be heard and determined by him, we do not understand that exceptions can properly be taken to his decision or proceedings. • Exceptions dismissed.